— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 15, 1987, convicting him of murder in the second degree, attempted murder in the second degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for resentencing.
The defendant was erroneously sentenced as a second felony offender for his convictions of attempted murder and criminal possession of a weapon, because the sentence for the felony conviction which served as the predicate for his second felony offender adjudication was not imposed until after the commission of the instant crimes (see, Penal Law § 70.06 [1]; People v Traynor, 101 AD2d 898, 899; People v Young, 91 AD2d 964; People v Gillman, 49 AD2d 951; see also, People v Morse, 62 NY2d 205, appeal dismissed sub nom. Vega v New York, 469 *666US 1186). It is not clear from the record whether the sentencing Justice’s imposition of the maximum sentence for the defendant’s conviction of murder in the second degree was influenced by his mistaken belief that the defendant was a second felony offender. Accordingly, we must modify the judgment by vacating the sentence imposed and remit the matter for resentencing.
We have reviewed the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.